Citation Nr: 1500747	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-32 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear disability, claimed as left ear hearing loss, left ear pain and popping, and left eardrum pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION


The Veteran served on active duty from November 1993 to July 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Board has reviewed the statements of the Veteran, including a typewritten statement and her application received in May 2008, and has rephrased the issue on appeal to be consistent with the reasonable expectations of the claimant as reflected in her writings.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

An August 2009 Statement of the Case makes reference to service treatment records dated through July 22, 1994 and evaluation of the Veteran's left ear at the time of discharge from service.  The August 2009 Statement of the Case reports that the Veteran's hearing was evaluated as normal at separation from service.  The Statement of the Case further states that at separation from service, no residual disability or complication from an in-service left shoulder injury was noted, further giving rise to the appearance that a service separation examination was reviewed.  However, the Board can find no service separation examination associated with the claims file.  The Veteran's paper claims file has been transferred to an electronic claims file.  The AOJ should take all necessary action to determine whether the original paper claims file documents include a service separation examination, and if not, should take all necessary action to obtain any additional service treatment records that are not currently associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

The Board further notes that the Veteran has described treatment for left ear pain and eardrum pain from December 1993, during active service, through the date of her application for service connection received in May 2008.  However, no records of treatment for an ear disorder are associated with the claims file.  On remand, the AOJ should request the appellant to identify any records of treatment from active service forward for a left ear disorder and to obtain those records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c).

The Board finds that the Veteran should be afforded a VA examination and opinion with respect to her claim for service connection for left ear disability.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that, other than her service entrance examination report, there are currently no service treatment records or post-service treatment records pertaining to her claimed left ear condition associated with the claims file.  Inform her that there is no service treatment record associated with the claims file describing left ear treatment as described in her May 2008 letter.  Further inform her that there is no service discharge examination associated with the claims file.

Ask the Veteran whether she recalls undergoing a service discharge examination.

Inform the Veteran of alternate forms of evidence that may demonstrate left ear disability during service and from active service forward, including, but not limited to, letters to and from the Veteran during or after military service detailing the in-service incident; accounts, statements, and letters from her family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service left ear condition and resulting symptoms; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim that she has experienced left ear hearing loss, popping, eardrum pain, and ear pain from active service forward.

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for left ear hearing loss, popping, or pain, from active service through the present time.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  This should include obtaining any records of treatment for a left ear disorder or hearing loss in VA's possession.

The Veteran should also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the AOJ.
  
3.  Take all necessary action to determine whether the Veteran's paper claims file was properly uploaded and scanned into VBMS.  This should include retrieving and reviewing the paper claims file to determine whether there is a service discharge examination report, or a service treatment record showing treatment for left ear disability, including providing her eardrops, possibly during the December 1993 to January 1994 time frame.

4.  Contact all necessary sources to determine whether there are additional service treatment records.  This should include seeking to obtain a report of service discharge examination unless one is found in VA's possession or unless it is determined that the Veteran did not undergo a service discharge examination.

5.   Contact all necessary sources to obtain the Veteran's complete official military personnel file, as it may include copies of her service discharge examination or information or evidence as to her condition at the time of a claimed left ear disorder or at the time of discharge from service.

6.  With respect to the above actions, records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  

7.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current left ear hearing loss or other disability manifested by ear pain, eardrum pain, or popping, that began during service or is related to some incident of service.  

The AOJ should send the claims file to the examiner for review, and the clinician should indicate that the claims file was reviewed, including the service treatment records and any post-service records of treatment.
 
All necessary tests and studies should be conducted by clinicians with the requisite expertise in an appropriate field of medicine.  The Veteran should undergo both an audiological examination and a physical clinical evaluation of the ears, including the left eardrum.

The examiner should be informed that in May 2008 the Veteran indicated that her left ear symptoms began in December 1993, during active service.  She believed that this pain was due to the blasts of weapons during active service.  She asserted that each time she heard a boom, her eardrum hurt and it seemed to have a popping effect.  She asserted that she went on sick call and was given some medication in the form of eardrops.  She wrote that she applied the eardrops 2 or 3 times daily.  She noted that she now has a hard time hearing and often turns up the volume on the television set and radio.  She wrote that she has to ask people to repeat themselves many times to hear them properly and that she hears loud rings and still has here eardrums pop through the present time.

The examiner should be informed that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.
The examiner should provide a diagnosis for each disorder of the left ear found upon examination. For each left ear disorder found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder, whether manifested by current left ear hearing loss, ear pain, eardrum pain, popping, or other signs or symptoms, began during service or is related to some incident of service.  

In all conclusions, the examiner should identify and explain the medical basis or bases, with identification of the relevant evidence of record. 

8.  Readjudicate the issue on appeal.  If any benefit sought remains denied, provide the Veteran and her representative a Supplemental Statement of the Case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

